491 F.2d 1257
Charles Arnold SANDLIN, Petitioner-Appellant,v.W. J. ESTELLE, Director, Texas Dept. of Corrections,Respondent-Appellee.No. 73-3297 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409.
United States Court of Appeals, Fifth Circuit.
March 27, 1974.

Charles Arnold Sandlin, pro se.
Robert C. Flowers, Ben M. Harrison, Asst. Attys.  Gen., Austin, Tex., for respondent-appellee.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant, a Texas state prisoner, was denied federal habeas relief.  The sentence appellant is serving was imposed after conviction by a jury of robbery by assault.  His conviction was affirmed on appeal.  Sandlin v. State, Tex.Cr.App. 1972, 477 S.W.2d 870.


2
We have carefully considered the entire record, including the state trial transcripts, in determining the merits of appellant's various federal habeas claims.  We find no merit in these claims, whether considered singly or collectively.  Specifically, we conclude (1) that appellant's trial counsel was not ineffective; (2) appellant was not lacking in requisite mental capacity at the time of the commission of the offense; (3) he possessed the requisite mental competency to stand trial; (4) he was not subjected to an illegal arrest, search or seizure; and (5) the claim of an illegal lineup is without substance.


3
Affirmed.